Name: 95/514/EC: Council Decision of 29 November 1995 on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  European Union law;  world organisations;  means of agricultural production;  cooperation policy
 Date Published: 1995-12-09

 Avis juridique important|31995D051495/514/EC: Council Decision of 29 November 1995 on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries Official Journal L 296 , 09/12/1995 P. 0034 - 0040COUNCIL DECISION of 29 November 1995 on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries (95/514/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), and in particular Article 16 (1) thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), and in particular Article 16 (1) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), and in particular Article 16 (1) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (4), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas there are rules on official seed control in Australia, Bulgaria, Canada, Switzerland, Croatia, the Czech Republic, Hungary, Israel, Morocco, New Zealand, Poland, Romania, Argentina, Chile, Slovakia, Slovenia, Turkey, Uruguay, the United States of America and South Africa; whereas these rules provide for an official field inspection to be carried out during the period of seed production; Whereas the abovementioned rules provide in principle that basic seed, certified seed and certified seed of the first generation may be officially certified and their packages officially closed in accordance with the OECD schemes and for the varietal certification of seed moving in international trade; whereas, furthermore, such rules provide for seed sampling and testing in accordance with the methods of the International Seed Testing Association ('ISTA`); Whereas in the respective third countries an examination of these rules and the manner in which they are applied has shown that the prescribed field inspection of seed producing crops satisfies the relevant conditions laid down in the abovementioned Directives; whereas the conditions governing seed harvested and controlled in these countries afford the same assurances as regards the seed's characteristics, the arrangements for its examination, for ensuring identity, for marking and for control, as do the conditions applicable to seed, harvested and controlled within the Community; Whereas Decision 85/355/EEC (5), which established equivalence for field inspections in the abovementioned countries and Decision 85/356/EEC (6) which established equivalences for seed produced in the abovementioned countries, expired on 30 June 1995; whereas a new decision is therefore necessary; Whereas the OECD schemes for the varietal certification of seed moving in international trade, upon which this Decision is based, may be modified in the near future; whereas, in these circumstances, it appears desirable to limit the continuation of the equivalence under this Decision to 18 months; Whereas this Decision is without prejudice to a possible renewal of the equivalence in respect of Cyprus where seed production and field inspections did not take place under Decisions 85/355/EEC and 85/356/EEC; Whereas this Decision does not preclude Community findings being revoked where the conditions on which they are based cease to be satisfied; whereas, to this end, further practical information on seed produced in the abovementioned countries should be obtained by growing and checking samples of such seed in Community comparative tests; Whereas certain provisions in this decision are subject to technical amendment; whereas, to simplify the procedures, such modifications should be dealt with under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 It is hereby declared that field inspections of seed producing crops of the categories 'certified seed` and 'certified seed for the first generation`, carried out in the countries and by the Authorities listed in Part I of the Annex hereto, and in respect of the group of species or species specified therein, satisfy the conditions laid down in Part A of Annex I to Directive 66/400/EEC and in Annex I to Directives 66/401/EEC, 66/402/EEC and 69/208/EEC in so far as the conditions laid down in Part II (A) of the Annex hereto are satisfied. Article 2 It is hereby also declared that where the conditions laid down in Part II (B) of the Annex hereto are satisfied, seed of the categories 'basic seed`, 'certified seed` and 'certified seed of the first generation` harvested in the countries listed in Part I of the Annex and officially controlled by the respective Authorities also listed in Part I of the Annex and belonging to the group of species or species specified therein, is equivalent to seed of the corresponding categories harvested within the Community and complying with Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC. Article 3 1. Seed which has not been officially certified by an Authority of the producer country is also equivalent within the meaning of Article 2 in so far as the following conditions are fulfilled: - the seed has been harvested in the Community and been subjected to the prescribed field inspection, and - the seed has been officially certified by an Authority referred to in the Annex for the species concerned and belonging to the country where the seeds of the previous generation, which shall have been produced either in the Community or in that country, were officially certified. 2. By way of derogation from the first indent of paragraph 1 of this Article, equivalence may be granted to seeds harvested in certain specific third countries, in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC, on condition that such countries enjoy, under this Decision, equivalence of field inspections carried out in third countries and have been subject in those countries to the prescribed field inspection. Article 4 Where 'relabelling and refastening` as referred to in the OECD schemes takes place within the Community, the provisions laid down in Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC with respect to reclosing of packages of seed produced within the Community shall apply mutatis mutandis, without prejudice to the OECD rules applicable to such operations. EC labels shall not be used for this purpose. The conditions under which exceptions to the prohibition referred to in the first paragraph may be provided for shall be decided on, where appropriate, in accordance with the procedure laid down for in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC. Article 5 Technical and administrative amendments to be made to Annex I, with exception of those concerning column 1 of the table in Part I of that Annex, shall be adopted in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and in Article 20 of Directive 69/208/EEC. Article 6 This Decision shall apply from 1 July 1995 to 31 December 1996. Article 7 This Decision is addressed to the Member States. Done at Brussels, 29 November 1995. For the Council The President L. ATIENZA SERNA ANNEX PART I Countries, authorities and species >TABLE> PART II A. Conditions relating to field inspections carried out in third countries on seed producing crops 1. Field inspections shall be carried out in accordance with national rules for the application of the OECD schemes for the varietal certification of seed moving in international trade as follows: - sugar beet seed and fodder beet seed, in the case of Beta vulgaris referred to in Directive 66/400/EEC, - herbage and oil seed, in the case of the species referred to in Directives 66/401/EEC and 69/208/EEC, - cereal seed, in the case of seed of the species referred to in Directive 66/402/EEC, other than Zea mays and Sorghum spp., - maize and sorghum seed, in the case of seed of Zea mays and Sorghum spp. referred to in Directive 66/402/EEC. Field inspections shall be carried out by the Authorities of the producing country listed in column 2 of the table in Part I of this Annex, or any legal person, whether governed by public or by private law of that country, acting under the responsability of such Authorities, provided that such person derives no private gain from the result of the inspection. 2. Harvested seed shall be packed in officially closed packages which bear a special label provided for by the OECD for seed which is not finally certified; the label shall give the following additional information: - reference number of the basic seed, - name of the Member State which certified the basic seed. 3. Harvested seed shall be accompanied by an official certificate giving the following information: - area cultivated, - quantity of seed, - the attestation that the conditions that have to be satisfied by the crops from which the seed comes have been fulfilled. 4. In the case of South Africa, the conditions laid down in the fourth indent of paragraph 1 is not applicable. In such case, field inspections shall be carried out in accordance with the national rules. B. Conditions relating to seed produced in third countries 1. Basic seed, certified seed and certified seed of the first generation shall be officially certified and its packages officially closed and marked in accordance with the OECD schemes for the varietal certification of seed moving in international trade specified below, and the seed lots shall be accompanied by the certificates required under those OECD schemes: - sugar beet seed and fodder beet seed, in the case of seed of Beta vulgaris referred to in Directive 66/400/EEC, - herbage and oil seed, in the case of the seed of the species referred to in Directives 66/401/EEC and 69/208/EEC, - cereal seed, in the case of seed of the species referred to in Directive 66/402/EEC, other than Zea mays and Sorghum spp., - maize and sorghum seed in the case of Zea mays and Sorghum spp. referred to in Directive 66/402/EEC. Moreover, seed shall satisfy the conditions of Community rules other than those relating to varietal identity and varietal purity. 2. Field inspections and examination of the conditions to be satisfied by the seed shall be carried out by the Authorities of the producing country listed in column 2 of the table referred to in Part I of this Annex, or by any legal person whether governed by public or by private law of that country, acting under the responsibility of such Authorities, provided that such person derives no private gain from the result of the inspection or examination. 3. The conditions which seed shall satisfy in accordance with the second subparagraph of paragraph 1 are laid down in the following Directives: - Directive 66/400/EEC, Annex I (B) - Directive 66/401/EEC, Annex II - Directive 66/402/EEC, Annex II - Directive 69/208/EEC, Annex II. For the purpose of the examination to check whether the abovementioned conditions have been satisfied, samples shall be taken officially in accordance with the ISTA rules and their weights shall conform to the weight stipulated under such methods, taking into account those specified in the following Directives: - Directive 66/400/EEC, Annex II, second line, - Directive 66/401/EEC, Annex III, columns 3 and 4, - Directive 66/402/EEC, Annex III, columns 3 and 4, - Directive 69/208/EEC, Annex III, columns 3 and 4. The examination shall be carried out officially in accordance with the rules established under the ISTA rules. 4. Seed shall satisfy the following additional conditions in respect of package marking: 4.1. The following official information shall be given: - in the case of certified seed, reference number of basic seed and name of the country where that seed was officially certified, - a statement that the seed satisfied the conditions of Community rules other than those relating to varietal identity and varietal purity: 'the seed complies with EC rules and standards`, - a statement that the seed has been sampled and tested in accordance with current international methods: 'Sampled and analyzed according to ISTA rules for oranges or green certificates by . . . , (name or initials of the ISTA seed testing station)`, - date of official closing, - where seed lots have been 'relabelled and refastened` within the meaning of the OECD schemes, also a statement that this operation took place, the most recent date of reclosing and the Authorities responsible therefore, - country of production, - declared net or gross weight or declared number of pure seeds or, in the case of beet seed, clusters, - where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight. This information may be given either on the OECD label or on an additional official label which shall give the name of the service and the country. Any suppliers' labels shall be drawn up in such a manner that they cannot be confused with the additional official label. 4.2. An official notice placed inside the package shall give at least the reference number of the lot, the species and the variety; in addition, in the case of beet seed, it shall be stated where appropriate whether the seed is monogerm or precision seed. This notice is not necessary if the minimum information is printed indelibly on the package or if an adhesive label or a label of non-tear material is used. 4.3. Any chemical treatment of the seed and the active substance shall be noted either on the official label or on a special label as well as on the container or inside it. 4.4. All information required for official labels, for official notices and for packages shall be given in at least one of the official languages of the Community. 5. The seed lots shall be accompanied by an orange or green ISTA certificate giving the information relating to the conditions in paragraph 3. 6. In the case of basic seed of varieties which are exclusively maintained within the Community, the seed of the preceding generations shall have been produced within the Community. In the case of basic seed of other varieties, the seed of the preceding generations shall have been produced under the responsibility of the persons responsible for the maintenance breeding, referred to in the Common Catalogue of Varieties of Agricultural Plant Species or, where the variety is not yet listed there, in the National Catalogue of the Member State of admission, either within the Community or in a third country which has been granted, under Decision 92/420/EEC (1), the equivalence of checks on practices for the maintenance of varieties carried out in third countries. In the case of basic seed of hybrid varieties, the seed of the preceding generation may also have been produced, under the responsibility of the above person, in a third country where the variety components are maintained. 7. In the case of certified seed of the first generation, the basic seed from which it is derived shall have been produced and officially controlled and certified: - either within the Community, or - in a third country which has been granted equivalence under this Decision for the production of basic seed of the species concerned, provided that it has been produced from seed produced in accordance with paragraph 6. 8. In the case of the Unites States of America, by way of derogation from paragraph 4.1, third indent and paragraph 5, sampling, testing and issue of seed analysis certificates may be carried out by Official Seed Testing State Laboratories according to the rules of the Association of Official Seed Analysis (AOSA) applicable to lot inspection. In this case: - the following statement shall be given under paragraph 4.1: 'Sampled and analysed according to AOSA by . . . `, (name or initials of the Official Seed Testing State Laboratory), and - the certificates required under paragraph 5 shall be the Lot Inspection Certificate issued by the Official Seed Testing Laboratory under the authority of the State Seed Testing Agency. Specific cases in which this derogation shall not apply may be defined in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC. 9. In the case of South Africa, the condition laid down in the fourth indent of paragraph 1 is not applicable. In such case the seed shall be officially certified and its packages closed in accordance with national rules. An official label shall give at least the following information, without prejudice to those laid down in paragraph 4.1 above: - certification service and country, - reference number of the lot, - where seed lots have been relabelled and refastened, also a statement that this operation took place, the most recent date of reclosing and the authorities responsible therefore, - species, - variety, - in the case of hybrids: - for seed of the category 'basic seed`: inbred line or hybrid, - for seed of the category 'certified seed`: type of hybrid and, where basic seed has not been certified within the Community, a statement that the basic seed has been officially examined, - country of production. The colour of the label shall be: - white for basic seed, - blue for certified seed. (1) OJ No L 231, 13. 8. 1992, p. 22.